Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00747-CR

                                       IN RE John Michael POPE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 13, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 23, 2019, relator filed a petition for writ of mandamus complaining the trial

court has refused to rule on his Motion to Dismiss Appointed Counsel and his Application for

Appointment of Counsel (the “motions”). Relator contends he filed his motions on October 17,

2019. In his petition for writ of mandamus, relator asks this court to compel the trial court to rule

on the motions. We deny the petition.

                                               DISCUSSION

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial



1
  This proceeding arises out of Cause No. 2018-CR-12867, styled The State of Texas v. John Michael Pope, pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                       04-19-00747-CR


duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

       However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the motion at issue was properly filed, the trial

court was made aware of the motion, and the motion has not been ruled on by the trial court for an

unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San

Antonio 2004, orig. proceeding). In this case, relator attached copies of his motions to his petition;

however, neither motion is file-stamped by the district clerk and no other documents were provided

by relator showing the trial court was made aware of either motion.

       Also, relator did not provide a record establishing his motions have awaited disposition for

an unreasonable time. See id. The temporal requirement on a trial court to rule on a pending

motion is only that the judge rule within a “reasonable time.” In re Chavez, 62 S.W.3d 225, 228

(Tex. App.—Amarillo 2001, orig. proceeding); In re Ramirez, 994 S.W.2d 682, 683 (Tex. App.—

San Antonio 1998, orig. proceeding). Whether such a period has lapsed is dependent upon the

circumstances of each case. Chavez, 62 S.W.3d at 228. Moreover, “no bright-line demarcates the

boundaries of a reasonable time period.” Id. Its scope is dependent upon many factors, including

the trial court’s actual knowledge of the motion, its overt refusal to rule, the state of the court’s

docket, and the existence of other judicial and administrative matters that must be addressed first.

See id. at 228-29. This court has held that up to three months is a reasonable time to pass before

a court rules. See In re Cavazos, 04-18-00586-CR, 2018 WL 4096361, at *1 (Tex. App.—San

Antonio Aug. 29, 2018, orig. proceeding) (mem. op.) (per curiam) (approximately three months


                                                 -2-
                                                                                      04-19-00747-CR


since relator allegedly filed his motion to reopen and about one month since he allegedly filed his

motion requesting a ruling); In re Holleman, No. 04-04-00183-CV, 2004 WL 624584, at *1 (Tex.

App.—San Antonio Mar. 31, 2004, orig. proceeding) (mem. op.) (per curiam) (only a little over

one month since motion for default judgment was filed and only a few weeks since relator informed

district clerk the Attorney General’s Office had been notified he intended to pursue a default

judgment); but see Ramirez, 994 S.W.2d at 684 (deciding 18-month delay was unreasonable). In

this case, less than two weeks have elapsed since relator allegedly filed his motions.

                                         CONCLUSION

       Relator did not provide this court with a record establishing the motions at issue were filed

with the trial court, the trial court was made aware of the motions, or the trial court has expressly

refused to rule on the motions within a reasonable time. Therefore, relator has not shown himself

entitled to mandamus relief. Accordingly, the petition for writ of mandamus is denied.

                                                  PER CURIAM

Do not publish




                                                -3-